      Case 2:09-cr-00008-DWM Document 35 Filed 09/03/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION



 United States of Ameriea,                       CR 09-08-BU-DWM
                                                 CR 09-10-BU-DWM
                    Plaintiff,                   CR 09-13-BU-DWM

vs.
                                                        ORDER
Tyrone Dyse, William Marlin, and
Michael Sullivan,

                     Defendants.



      The government having moved to amend the restitution payee.

Ff IS ORDERED that any additional restitution payments due to Paul R. Fuller be

disbursed to Claire F. M^in, 1417 Holmes Avenue, Springfield, IE 62704.

      DATED this^^     day of September, 2020.




                                     Donald W. MolId>, District Judge
                                     United States Dish ct Court
